              IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF MISSOURI
                           WESTERN DIVISION

 UNITED STATES OF AMERICA,

                        Plaintiff,

        v.                                          Case No.

 TIMOTHY R. ESTABROOK,

 and

 CATHERINE M. ESTABROOK,

                        Defendants.

                                           COMPLAINT

       Upon information and belief, the United States of America, Plaintiff, by and through

undersigned counsel, alleges as follows:

                                            PARTIES

       1.      Plaintiff is the United States of America proceeding in its sovereign capacity

under 28 U.S.C. § 1345 and 18 U.S.C. § 3664(m)(1)(A)(ii).

       2.      Defendant TIMOTHY ESTABROOK is a resident of the state of Missouri.

       3.      Defendant CATHERINE ESTABROOK is a resident of the state of Missouri.

                                JURISDICTION AND VENUE

       4.      This is a civil action initiated by the United States of America pursuant to the

Federal Debt Collection Procedures Act (“FDCPA”), 28 U.S.C. § 3001, et seq., and the Missouri

Uniform Fraudulent Transfer Act (“UFTA”), Mo. Rev. Stat. § 428.024, and involving fraudulent

transfers as to a debt owed to the United States.

       5.      This Court has jurisdiction pursuant to 28 U.S.C. § 1331 and § 1345.




            Case 5:19-cv-06016-DGK Document 1 Filed 02/12/19 Page 1 of 7
       6.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(2) because the

property at issue is in and the events giving rise to this claim occurred in the Western District of

Missouri.

                                              FACTS

       7.      Upon information and belief, on March 3, 2004, Defendant TIMOTHY

ESTABROOK purchased real property located at 372 North Shore Drive, Lake Waukomis,

Platte County, Missouri (the “Property”) for a purchase price of $195,510. Upon information

and belief, Defendant TIMOTHY ESTABROOK was unmarried at the time of purchase, and he

was the sole record owner of the Property.

       8.      Upon information and belief, Defendant TIMOTHY ESTABROOK secured a

mortgage of $147,000 in his name on the Property. Upon information and belief, Defendant

TIMOTHY ESTABROOK had at least $48,510 in equity in the Property at the time of purchase,

which reflected the difference in purchase price and the value of the mortgage on the Property.

       9.      Defendant TIMOTHY ESTABROOK and Defendant CATHERINE

ESTABROOK were married on July 4, 2007.

       10.     On February 13, 2013, Defendant TIMOTHY ESTABROOK was named in a

seven-count indictment in the Western District of Missouri, United States of America v. Timothy

Ross Estabrook, 13-00137-01-CR-W-DGK.

       11.     After he was indicted and recognizing that he faced a criminal judgment and

restitution obligations, on May 9, 2013, Defendant TIMOTHY ESTABROOK deeded his sole

interest in the Property to his then-wife Defendant CATHERINE ESTABROOK by quit claim

deed for ten dollars ($10.00) in consideration


                                                  2




            Case 5:19-cv-06016-DGK Document 1 Filed 02/12/19 Page 2 of 7
       12.     Upon information and belief, the mortgage for the Property remained in

Defendant TIMOTHY ESTABROOK’s name after the transfer of his interest in the Property.

       13.     On May 23, 2013, Defendant TIMOTHY ESTABROOK pleaded guilty to

trafficking in counterfeit goods and introduction and delivery of misbranded drugs.

       14.     On January 22, 2014, Defendant TIMOTHY ESTABROOK was sentenced to five

years of probation and ordered to pay restitution in the amount of $76,030.24 and a special

assessment of $200.00.

       15.     In connection with the restitution judgment, the United States filed a Notice of

Lien in Platte County on February 3, 2014 (the “Lien”). The Notice of Lien states:

                 NOTICE is hereby given of a lien against the property of the

                 defendant named below. Pursuant to Title 18, United States

                 Code, Section 3613(c), a fine or an order of restitution

                 imposed pursuant to the provisions of subchapter C of chapter

                 227 is a lien in favor of the United States upon all property

                 belonging to the person fined or ordered to pay restitution.

       16.     Counsel for the United States learned of the Estabrooks’ pending divorce through

defendant TIMOTHY ESTABROOK’s probation officer on or about September 11, 2018.

       17.     In investigating the pending divorce, the United States discovered the transfer of

Defendant TIMOTHY ESTABROOK’s interest in the Property.

       18.     On or about December 3, 2018 a proposed judgment of dissolution (“Proposed

Judgment”) was filed in the Estabrook’s divorce proceedings.

       19.     The Proposed Judgment required Defendant CATHERINE ESTABROOK to


                                                3




          Case 5:19-cv-06016-DGK Document 1 Filed 02/12/19 Page 3 of 7
refinance the Property in her name and to remove Defendant TIMOTHY ESTABROOK from

the mortgage.

       20.      The Proposed Judgment was so-ordered on December 11, 2018 (the “Divorce

Order”).

       21.      Consistent with the Proposed Judgment, the Divorce Order ordered Defendant

CATHERINE ESTABROOK to refinance the Property in her name alone and Defendant

TIMOTHY ESTABROOK to cooperate in providing information and signing any documents

necessary for the refinance process.

       22.      As of February 11, 2019, Defendant TIMOTHY ESTABROOK had a restitution

balance of $66,087.24.

       23.      Upon information and belief, there is equity in the Property that is property of

Defendant TIMOTHY ESTABROOK and is rightfully subject to the United States’ Lien to

satisfy the restitution judgment.

                                 FIRST CLAIM FOR RELIEF
                            28 U.S.C. §§ 3304(b)(1)(A) and 3306(a)(1)
                             (Avoidance of Fraudulent Conveyances)

       24.      The allegations of paragraphs 1 through 23 are incorporated herein.

       25.      Defendant TIMOTHY ESTABROOK owes a debt to the United States as the

FDCPA defines such term.

       26.      The transfer of the Property by quit claim deed was made with the actual intent to

hinder, delay, or defraud the United States.

       27.      Based on the foregoing, the transfer of the Property by quit claim deed was

fraudulent as to a debt of the United States.


                                                  4




           Case 5:19-cv-06016-DGK Document 1 Filed 02/12/19 Page 4 of 7
                               SECOND CLAIM FOR RELIEF
                            28 U.S.C. §§ 3304(b)(1)(B) and 3306(a)(1)
                             (Avoidance of Fraudulent Conveyances)

       28.     The allegations of paragraphs 1 through 23 are incorporated herein.

       29.     The transfer of the Property by quit claim deed was made without receiving of

reasonably equivalent value in exchange for the transfer, and Defendant TIMOTHY

ESTABROOK believed or reasonably should have believed that he would incur debts beyond his

ability to pay as they became due.

       30.     Based on the foregoing, the transfer of the Property by quit claim deed was

fraudulent as to a debt of the United States.

                                THIRD CLAIM FOR RELIEF
                                    Mo. Rev. Stat. § 428.024
                             (Avoidance of Fraudulent Conveyances)

       31.     The allegations of paragraphs 1 through 23 are incorporated herein.

       32.     The transfer of the Property by quit claim deed was made with the actual intent to

hinder, delay, or defraud the United States.

       33.     Based on the foregoing, the transfer of the Property by quit claim deed was

fraudulent as to a debt of the United States.

                               FOURTH CLAIM FOR RELIEF
                                    Mo. Rev. Stat. § 428.024
                             (Avoidance of Fraudulent Conveyances)

       34.     The allegations of paragraphs 1 through 23 are incorporated herein.

       35.     The transfer of the Property by quit claim deed was made without receiving of

reasonably equivalent value in exchange for the transfer, and Defendant TIMOTHY

ESTABROOK believed or reasonably should have believed that he would incur debts beyond his


                                                5




          Case 5:19-cv-06016-DGK Document 1 Filed 02/12/19 Page 5 of 7
ability to pay as they became due.

       36.     Based on the foregoing, the transfer of the Property by quit claim deed was

fraudulent as to a debt of the United States.

                                 FIFTH CLAIM FOR RELIEF
                                    28 U.S.C. § 3306(a)(3)
                                      (Money Judgment)

       37.     The allegations of paragraphs 1 through 23 are incorporated herein.

       38.     The United States is entitled under the FDCPA to a money judgment against

Defendant CATHERINE ESTABROOK in an amount that reflects Defendant TIMOTHY

ESTABROOK’s equity interest in the Property but not to exceed the amount that Defendant

TIMOTHY ESTABROOK owes on his restitution judgment.

                                 SIXTH CLAIM FOR RELIEF
                                      28 U.S.C. § 3306(a)(3)
                                        (Injunctive Relief)

       39.     The allegations of paragraphs 1 through 23 are incorporated herein.

       40.     The United States is entitled under the FDCPA to an injunction against Defendant

CATHERINE ESTABROOK and Defendant TIMOTHY ESTABROOK to prevent disposition,

transfer, alteration of title to, diminution of the value of equity in, mortgage, refinance, or

encumbrance of the Property.


                                     PRAYER FOR RELIEF


       WHEREFORE, the UNITED STATES requests relief as follows:

   1. A declaration of nullity and voidance of Defendant TIMOTHY ESTABROOK’s transfer

       of the Property to Defendant CATHERINE ESTABROOK;


                                                6




          Case 5:19-cv-06016-DGK Document 1 Filed 02/12/19 Page 6 of 7
2. A declaration that the United States’ Lien applies to the Property;

3. A money judgment against Defendant CATHERINE ESTABROOK in an amount that

   reflects Defendant TIMOTHY ESTABROOK’s actual equity interest in the Property but

   not to exceed the amount that Defendant TIMOTHY ESTABROOK owes on his restitution

   judgment;

4. An injunction precluding either Defendant CATHERINE ESTABROOK or Defendant

   TIMOTHY ESTABROOK from disposing of, transferring, altering title to, mortgaging,

   refinancing, diminishing the value of equity in, or encumbering the Property;

5. An award of costs of these proceedings; and

6. Any other relief as the Court deems just and reasonable, and as the circumstances may

   require.

                                                 Respectfully submitted,

                                                 Timothy A. Garrison
                                                 United States Attorney
                                  By

                                                 /s/ Leigh Farmakidis
                                                 Missouri Bar No. 70771
                                                 Assistant United States Attorney
                                                 Charles Evans Whittaker Courthouse
                                                 400 E. 9th Street, Room 5510
                                                 Kansas City, Missouri 64106
                                                 Telephone: (816) 426-3122
                                                 Email: leigh.wasserstrom@usdoj.gov




                                            7




      Case 5:19-cv-06016-DGK Document 1 Filed 02/12/19 Page 7 of 7
Missouri Western Civil Cover Sheet                                                                               Page 1 of 2



 JS 44 (Rev 09/10)

                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF MISSOURI

                                                CIVIL COVER SHEET

 This automated JS-44 conforms generally to the manual JS-44 approved by the Judicial Conference of the United States in
 September 1974. The data is required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet.
 The information contained herein neither replaces nor supplements the filing and service of pleadings or other papers as
 required by law. This form is authorized for use only in the Western District of Missouri.

 The completed cover sheet must be saved as a pdf document and filed as an attachment to the
 Complaint or Notice of Removal.

 Plaintiff(s):                                                       Defendant(s):
 First Listed Plaintiff:                                             First Listed Defendant:
 United States of America ;                                          Timothy R. Estabrook ;
 County of Residence: Outside This District                          County of Residence: Outside This District

                                                                     Additional Defendants(s):
                                                                     Catherine M. Estabrook ;


 County Where Claim For Relief Arose: Platte County

 Plaintiff's Attorney(s):                                            Defendant's Attorney(s):
 AUSA Leigh Farmakidis ( United States of America)
 United States Attorney's Office
 400 E. 9th St.
 Kansas City, Missouri 64106
 Phone: 816-426-7166
 Fax:
 Email: leigh.wasserstrom@usdoj.gov



 Basis of Jurisdiction: 1. U.S. Government Plaintiff

 Citizenship of Principal Parties (Diversity Cases Only)
      Plaintiff: N/A
      Defendant: N/A


 Origin: 1. Original Proceeding

 Nature of Suit: 150 Other Recovery Actions/Enforcement of Judgements
 Cause of Action: fraudulent conveyance 28U.S.C.3304 (b)(1)(A) and 3306(a)(1)
 Requested in Complaint
      Class Action: Not filed as a Class Action



               Case 5:19-cv-06016-DGK Document 1-1 Filed 02/12/19 Page 1 of 2
http://webutils.mow.uscourts.gov/JS-44/cvcover.html                                                               2/12/2019
Missouri Western Civil Cover Sheet                                                                                                              Page 2 of 2



     Monetary Demand (in Thousands): $66,087.24
     Jury Demand: No
     Related Cases: RELATED to case number 13-137-CR-W-DGK, assigned to Judge Judge Kays



 Signature: /s/ Leigh Farmakidis

 Date: 2/12/2019
       If any of this information is incorrect, please close this window and go back to the Civil Cover Sheet Input form to make the correction and
       generate the updated JS44. Once corrected, print this form, sign and date it, and submit it with your new civil action.




               Case 5:19-cv-06016-DGK Document 1-1 Filed 02/12/19 Page 2 of 2
http://webutils.mow.uscourts.gov/JS-44/cvcover.html                                                                                               2/12/2019
